By the Court.

McDonald, J.
delivering the opinion.
The bond must be construed by its terms. It is a good bond, as it is written, for the party to appear at the term of the Court specified in the bond. There was no breach, and could be none, before the arrival of the time at which the party charged in the indictment and his sureties engaged that he should appear. We are aware that it has been held, in some cases, that an instrument dated as this, fox instance, on 3d day of December, and made payable on the 25th day of December next, has been held to be payable on the next twenty-fifth day of December, instead of on the *15525th day of next December. We think that such construction is a forced one, and it certainly violates the words of the contract, according to usual construction, and may violate the intention of the parties.
Judgment reversed.